Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is being considered by the examiner.
Drawings
The drawings submitted on 9/28/2020 has been considered.
Allowable Subject Matter
Claims 1-3 is allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims are to a fuel cell comprising a first membrane electrode assembly and a second membrane electrode assembly, 5the first membrane electrode assembly and the second membrane electrode assembly each comprising a single electrolyte membrane in which interconnecting sections are formed, the interconnecting sections extending in a first direction and having conductivity in a membrane 10thickness direction of the electrolyte membrane, a plurality of anodes extending in the first direction, and disposed remotely from each other in a second direction perpendicular to the first direction,  and a plurality of cathodes extending in the first 15direction, and disposed remotely from each other in the second direction. The cathodes of the first membrane electrode assembly and the 
The prior art 2017/0162883 to Imura et al. discloses fuel cell module includes a first fuel cell layer and second fuel cell layer.  Each fuel cell layer includes a plurality of membrane electrode assemblies arranged in a planar shape.  Each membrane electrode assembly includes an electrolyte membrane, an anode disposed on one 
of which electrically connects the anode of one of adjacent membrane electrode 
assemblies to the cathode of the other.  The first fuel cell layer and second 
fuel cell layer are arranged so that one polarity of each membrane electrode 
assembly of the first fuel cell layer is opposed to the same polarity of each  membrane electrode assembly of the second fuel cell layer. However, the Imura et al. reference does not disclose, nearly disclose or provide motivation to modify the fuel cell battery to comprise a first membrane electrode assembly and a second membrane electrode assembly, 5the first membrane electrode assembly and the second membrane electrode assembly each comprising a single electrolyte membrane in which interconnecting sections are formed, the interconnecting sections extending in a first direction and having conductivity in a membrane 10thickness direction of the electrolyte membrane, a plurality of anodes extending in the first direction, and disposed remotely from each other in a second direction perpendicular to the first direction,  and a plurality of cathodes extending in the first 15direction, and disposed remotely from each other in the second direction. The cathodes of the first membrane electrode assembly and the cathodes of the second membrane electrode assembly face each other. 20Each of the first membrane electrode assembly and the second membrane electrode assembly has a zigzag layout where, in the second direction, part of one of the anodes faces part of one of two cathodes that are adjacent to each other, among the cathodes, through the electrolyte membrane and 25another part of the one anode faces part of the remaining one of the two cathodes through one of the interconnecting sections formed in the 
	The prior art JP 2006/134588 to Yasutaka discloses a fuel cell, a single cell structure 101 contains a solid electrolyte film, the fuel electrode arranged on one surface of the solid electrolyte film and an oxidizer electrode arranged on the other surface. The single cell structure supported by a support plate and that supported by a support plate are arranged so that respective oxidizer electrodes oppose each other, and a motor, a support rod, and a connection section for adjusting the interval between the single cell structures are provided. However the Yasutaka reference does not disclose, nearly disclose or provide motivation to modify the fuel cell battery to comprise a first membrane electrode assembly and a second membrane electrode assembly, 5the first membrane electrode assembly and the second membrane electrode assembly each comprising a single electrolyte membrane in which interconnecting sections are formed, the interconnecting sections extending in a first direction and having conductivity in a membrane 10thickness direction of the electrolyte membrane, a plurality of anodes extending in the first direction, and disposed remotely from each other in a second direction perpendicular to the first direction,  and a plurality of cathodes extending in the first 15direction, and disposed remotely from each other in the second direction. The cathodes of the first membrane electrode assembly and the cathodes of the second membrane electrode assembly face each other. 20Each of the first membrane electrode assembly and the second membrane electrode assembly has a zigzag layout where, in the second direction, part of one of the anodes faces part of one of two cathodes that are adjacent to each other, among the cathodes, through the electrolyte membrane and 25another part of the one anode faces part of the remaining one of the two cathodes through one of the interconnecting sections formed in the electrolyte membrane; the interconnecting sections of the first membrane electrode assembly and the interconnecting sections of the 30second membrane electrode assembly are offset from each29 other in the second direction. The fuel cell further comprises an oxygen-containing gas supply layer for supplying an oxygen-containing gas to the cathodes of the first membrane electrode assembly and 5the cathodes of the second membrane electrode assembly; in the oxygen-containing gas supply layer, a plurality of first protrusions which contact the cathodes of the first membrane electrode assembly and a plurality of second protrusions which contact the cathodes of the second 10membrane electrode assembly are provided alternately; and the first protrusions are positioned in a manner to press the interconnecting sections of the first membrane electrode assembly, and the second protrusions are provided in a manner to press the interconnecting sections of the 15second membrane electrode assembly.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725